ICJ_090_OilPlatforms_IRN_USA_1996-12-12_JUD_01_PO_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES PLATES-FORMES PÉTROLIÈRES

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D’AMERIQUE)

EXCEPTION PRELIMINAIRE

ARRET DU 12 DECEMBRE 1996

1996

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN y. UNITED STATES
OF AMERICA)

PRELIMINARY OBJECTION

JUDGMENT OF 12 DECEMBER 1996
Mode officiel de citation:

Plates-formes pétrolières (République islamique d'Iran
c. Etats-Unis d'Amérique), exception préliminaire, arrêt,
C.LJ. Recueil 1996, p. 803

Official citation:

Oil Platforms (Islamic Republic of Iran
v. United States of America), Preliminary Objection, Judgment,
LC.J. Reports 1996, p. 803

 

N° de vente:
ISSN 0074-4441 Sales number 683

ISBN 92-1-070748-6

 

 

 
1996
12 décembre
Rôle général
n° 90

803

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1996

12 décembre 1996

AFFAIRE DES PLATES-FORMES PÉTROLIÈRES

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ETATS-UNIS
D’AMERIQUE)

EXCEPTION PRELIMINAIRE

Compétence de la Cour — Traité d'amitié, de commerce et de droits consu-
laires du 15 août 1955 — Traité en vigueur.

Paragraphe 2 de l'article XXI — Différend n'ayant pu être réglé par la voie
diplomatique — Absence d'accord pour le régler par «d'autres moyens paci-
fiques » — Différend « quant à l'interprétation ou à l'application» du traité.

Allégation selon laquelle le traité ne saurait s'appliquer à des questions concer-
nant l'emploi de la force — Absence de disposition excluant expressément cer-
taines matières de la compétence de la Cour — Disposition du paragraphe I d)
de l’article XX en tant que défense au fond — Illicéité des actions incompatibles
avec les obligations découlant du traité quels que soient les moyens utilisés.

Allégation selon laquelle les demandes de l'Iran ne sauraient être fondées sur
l'article premier du traité — Interprétation à la lumière de l’objet et du but du
traité — Objet et but étrangers à l'organisation générale des relations pacifiques
et amicales entre les parties — Documents produits et pratique suivie par les
Parties — Disposition non dénuée de portée juridique pour l'interprétation des
autres dispositions mais ne pouvant, prise isolément, fonder la compétence de la
Cour.

Allégation selon laquelle les demandes de l'Iran ne sauraient être fondées sur
le paragraphe I de l’article IV du traité — Disposition ne comportant aucune
limitation territoriale — Disposition ayant pour objet le traitement par chacune
des parties des ressortissants et sociétés de l’autre — Inapplicabilité du para-
graphe I de l’article IV au cas particulier.

Allégation selon laquelle les demandes de l'Iran ne sauraient être fondées sur
le paragraphe I de l'article X du traité — Sens du mot «commerce » dans cette
disposition — Portée non limitée au commerce maritime — Portée non limitée
aux activités d'achat et de vente — Disposition protégeant la «liberté de com-
merce » — Liberté pouvant être effectivement entravée du fait d'actes qui em-

4
804 PLATES-FORMES PÉTROLIÈRES (ARRÊT)

porteraient destruction de biens destinés à être exportés, ou qui seraient suscep-

tibles d'en affecter le transport et le stockage en vue de l'exportation — Destruc-

tion susceptible d'avoir des conséquences sur l'exportation du pétrole iranien et

de porter atteinte à la liberté de commerce telle que garantie par la disposition en

cause — Licéité susceptible d'être appréciée au regard de ladite disposition.
Conclusions subsidiaires devenues sans objet.

ARRÊT

Présents: M. BepraoUt, Président; M. ScHwesez, Vice-Président; MM. Opa,
GUILLAUME, SHAHABUDDEEN, WEERAMANTRY, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN, FERRARI BRAVO,
M”™* Hicains, M. PARRA-ARANGUREN, juges; M. RIGAUX, juge ad
hoc; M. VALENCIA-OsPiNA Greffier.

En l'affaire des plates-formes pétrolières,
entre

la République islamique d’Iran,
représentée par
M. M. H. Zahedin-Labbaf, agent de la République islamique d’Iran auprès
du Tribunal des réclamations Etats-Unis/Iran,

comme agent;

M. S. M. Zeinoddin, directeur des affaires juridiques à la compagnie natio-
nale iranienne des pétroles,

M. James R. Crawford, professeur de droit international, titulaire de la
chaire Whewell à l'Université de Cambridge, membre de la Commission
du droit international,

M. Luigi Condorelli, professeur de droit international à l’Université de
Genève,

M. Rodman R. Bundy, avocat à la cour d’appel de Paris et membre du bar-
reau de New York, cabinet Frere Cholmeley, Paris,

comme conseils et avocats;

M. Derek W. Bowett, C.B.E., Q.C., F.B.A., professeur émérite de droit inter-
national, ancien titulaire de la chaire Whewell à l’Université de Cam-
bridge,

M. N. A. Mansourian, conseiller juridique au bureau des services juridiques
internationaux de la République islamique d’Iran,

M. M. A. Movahed, conseiller juridique principal à la compagnie nationale
iranienne des pétroles,

M. H. Omid, conseiller juridique 4 la compagnie nationale iranienne des
pétroles, -

M. A. A. Mahrokhzad, conseiller juridique à la compagnie nationale ira-
nienne des pétroles,

M. David S. Sellers, Solicitor, cabinet Frere Cholmeley, Paris,

M* Loretta Malintoppi, avocat à la Cour, cabinet Frere Cholmeley, Paris,

comme conseils,
805 PLATES-FORMES PÉTROLIÈRES (ARRÊT)

et

les Etats-Unis d’Ameérique,
représentés par
M. Michael J. Matheson, conseiller juridique en exercice du département
d'Etat des Etats-Unis,
comme agent;

M. John H. McNeill, conseiller juridique adjoint principal du département
de la défense des Etats-Unis,

M. Andreas F. Lowenfeld, professeur de droit international, titulaire de la
chaire Rubin à la faculté de droit de l’Université de New York,

M. John R. Crook, conseiller juridique adjoint chargé des questions concer-
nant les Nations Unies au département d’Etat des Etats-Unis,

M. Sean Murphy, conseiller chargé des affaires juridiques a l’ambassade des
Etats-Unis aux Pays-Bas,

M. Jack Chorowsky, assistant spécial auprès du conseiller juridique du
département d’Etat des Etats-Unis,

Le capitaine de frégate Ronald D. Neubauer, Judge Advocate General's
Corps de la marine des Etats-Unis,

comme conseils et avocats;

M. Allen Weiner, attaché à l’ambassade des Etats-Unis aux Pays-Bas, bureau
du conseiller chargé des affaires juridiques,

comme conseil,

La Cour,

ainsi composée,
après délibéré en chambre du conseil,

rend l'arrêt suivant:

1. Le 2 novembre 1992, le Gouvernement de la République islamique d’Iran
(dénommée ci-après I’« Iran») a déposé au Greffe de la Cour une requête intro-
ductive d’instance contre le Gouvernement des Etats-Unis d’ Amérique (dénom-
més ci-après les « Etats-Unis») au sujet d’un différend

«a[yant] pour origine l’attaque et la destruction de trois installations de
production pétrolière offshore, propriété de la compagnie nationale ira-
nienne des pétroles et exploitées par elle à des fins commerciales, par plu-
sieurs navires de guerre de la marine des Etats-Unis, les 19 octobre 1987 et
18 avril 1988, respectivement».

Dans sa requête, l'Iran soutenait que ces actes constituaient une «violation
fondamentale» de diverses dispositions du traité d’amitié, de commerce et de
droits consulaires entre les Etats-Unis et l'Iran, signé à Téhéran le 15 août 1955
et entré en vigueur le 16 juin 1957 (dénommé ci-après le «traité de 1955»), ainsi
que du droit international. La requête invoquait comme base de compétence le
paragraphe 2 de l’article XXI du traité de 1955.

2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
immédiatement communiquée au Gouvernement des Etats-Unis par le Gref-
fier; et, conformément au paragraphe 3 de cet article, tous les Etats admis à
ester devant la Cour ont été informés de la requête.

6
806 PLATES-FORMES PÉTROLIÈRES (ARRÊT)

3. Par une ordonnance du 4 décembre 1992, le Président de la Cour a fixé au
31 mai 1993 la date d’expiration du délai pour le dépôt du mémoire de l’Iran et
au 30 novembre 1993 la date d’expiration du délai pour le dépôt du contre-
mémoire des Etats-Unis.

4. Par une ordonnance du 3 juin 1993, le Président de la Cour, à la demande
de l'Iran, a reporté au 8 juin 1993 la date d’expiration du délai pour le dépôt du
mémoire; la date d’expiration du délai pour le dépôt du contre-mémoire a été
reportée, par la même ordonnance, au 16 décembre 1993. L’Iran a dûment
déposé son mémoire dans le délai ainsi prorogé.

5. Dans le délai, tel que prorogé, prescrit aux fins du dépôt du contre-
mémoire, les Etats-Unis ont soulevé une exception préliminaire à la compétence
de la Cour conformément au paragraphe 1 de l’article 79 du Règlement de la
Cour. En conséquence, par une ordonnance du 18 janvier 1994, le Président de
la Cour, constatant qu’en vertu des dispositions du paragraphe 3 de Particle 79
du Règlement la procédure sur le fond était suspendue, a fixé au 1° juillet 1994
la date d’expiration du délai dans lequel l’Iran pourrait présenter un exposé
écrit contenant ses observations et conclusions sur l’exception préliminaire sou-
levée par les Etats-Unis. L’Iran a déposé un tel exposé dans le délai ainsi fixé, et
l'affaire s’est trouvée en état pour ce qui est de l'exception préliminaire.

6. La Cour ne comptant pas sur le siège de juge de nationalité iranienne,
V'Iran s’est prévalu du droit que lui confère le paragraphe 2 de l’article 31 du
Statut de procéder à la désignation d’un juge ad hoc pour siéger en l’affaire: il
a désigné M. François Rigaux.

7. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour a
décidé de rendre accessibles au public les pièces de procédure et documents y
annexés déposés en l’instance à la date d’ouverture de la procédure orale sur
l’exception préliminaire.

8. Des audiences publiques ont été tenues entre le 16 et le 24 septembre 1996,
au cours desquelles ont été entendus en leurs plaidoiries et réponses:

Pour les Etats-Unis: M. Michael J. Matheson,
le capitaine de frégate Ronald D. Neubauer,
. Andreas F. Lowenfeld,
. John R. Crook,
. Sean Murphy,
. Jack Chorowsky.

M. H. Zahedin-Labbaf,
S. M. Zeinoddin,

. Rodman R. Bundy,

. Luigi Condorelli,

. James R. Crawford.

Pour l'Iran:

LEzzzzL£ZE

A Paudience, des juges ont posé aux Parties des questions, auxquelles il a été
répondu par écrit, après la clôture de la procédure orale. Se référant aux dis-
positions de l’article 72 du Règlement, l'Iran a fait tenir à la Cour des obser-
vations sur les réponses données par les Etats-Unis à l’une de ces questions.

#

9. Dans la requête, les demandes ci-après ont été formulées par l'Iran:

«Sur la base de ce qui précède, et en se réservant le droit de compléter et
modifier les présentes conclusions en tant que de besoin au cours de la
807

PLATES-FORMES PÉTROLIÈRES (ARRÊT)

suite de la procédure en l’affaire, la République islamique prie respectueu-
sement la Cour de dire et juger:

a)

b)

d)

e)

que la Cour a compétence en vertu du traité d’amitié pour connaitre
du différend et statuer sur les demandes présentées par la République
islamique;

qu’en attaquant et détruisant, les 19 octobre 1987 et 18 avril 1988, les
plates-formes pétrolières mentionnées dans la requête, les Etats-Unis
ont enfreint leurs obligations envers la République islamique, notam-
ment celles qui découlent de l’article premier et du paragraphe | de
Particle X du traité d'amitié, ainsi que du droit international;

qu’en adoptant envers la République islamique une attitude manifes-
tement hostile et menaçante qui a abouti à l’attaque et à la destruction
des plates-formes pétrolières iraniennes, les Etats-Unis ont enfreint
l’objet et le but du traité d’amitié, notamment son article premier et le
paragraphe 1 de son article X, ainsi que le droit international;

que les Etats-Unis sont tenus d’indemniser la République islamique
pour avoir enfreint leurs obligations juridiques internationales, le mon-
tant devant être déterminé par la Cour à un stade ultérieur de la pro-
cédure. La République islamique se réserve le droit d’introduire devant
la Cour et de lui présenter, en temps utile, une évaluation précise des
réparations dues par les Etats-Unis; et

tout autre remède que la Cour jugerait approprié.»

10. Dans la procédure écrite, les conclusions ci-après ont été présentées par
les Parties:

Au nom du Gouvernement de l'Iran,
dans le mémoire:

«A la lumière des faits et des arguments exposés ci-dessus, le Gou-

vernement de la République islamique d’Iran prie la Cour de dire et
juger:

1.
2.

4.

Que la Cour a compétence en vertu du traité d’amitié pour connaître
du différend et statuer sur les demandes présentées par l'Iran;

Qu'en attaquant et détruisant, les 19 octobre 1987 et 18 avril 1988, les
plates-formes pétrolières mentionnées dans la requête de I’Iran, les
Etats-Unis ont enfreint leurs obligations envers l’Iran, notamment
celles qui découlent de l’article premier, du paragraphe 1 de l'article IV
et du paragraphe 1 de l’article X du traité d’amitié, ainsi que du droit
international, et que la responsabilité de ces attaques incombe aux
Etats-Unis;

. Que les Etats-Unis sont donc tenus d’indemniser pleinement l'Iran

pour avoir enfreint leurs obligations juridiques internationales, selon
des modalités et un montant à déterminer par la Cour à un stade ulté-
rieur de la procédure. L’Iran se réserve le droit d’introduire devant la
Cour et de lui présenter, en temps utile, une évaluation précise des répa-
rations dues par les Etats-Unis; et

Tout autre remède que la Cour jugerait approprié.»

Au nom du Gouvernement des Etats-Unis,
dans l’exception préliminaire:

«Les Etats-Unis d'Amérique prient la Cour de retenir l’exception
808 PLATES-FORMES PÉTROLIÈRES (ARRÊT)

d’incompétence qu’ils soulèvent et de se refuser à connaître de l’af-
faire.»

Au nom du Gouvernement de l'Iran,
dans l’exposé écrit contenant ses observations et conclusions sur l’exception
préliminaire:
«A la lumière des faits et des arguments exposés ci-dessus, le Gouver-
nement de la République islamique d’Iran prie la Cour de dire et juger:

1. Que l'exception préliminaire des Etats-Unis est rejetée dans son inté-
gralité ;

2. Que, par conséquent, la Cour est compétente au titre du paragraphe 2
de l’article XXI du traité d’amitié pour connaître des demandes que la
République islamique d’Iran a présentées dans sa requête et dans son
mémoire, étant donné qu’elles se rapportent à un différend entre les
Parties quant à l'interprétation ou à l’application du traité;

3. A titre subsidiaire, dans l’hypothèse où l’exception préliminaire ne
serait pas rejetée immédiatement, que celle-ci ne revêt pas, dans les cir-
constances de l'espèce, un caractère exclusivement préliminaire au sens
du paragraphe 7 de l’article 79 du Règlement de la Cour; et

4. Tout autre remède que la Cour jugera approprié.»

11. Dans la procédure orale, les conclusions ci-après ont été présentées par
les Parties:

Au nom du Gouvernement des Etats-Unis,
à Paudience du 23 septembre 1996:

«Les Etats-Unis d'Amérique prient la Cour de retenir l’exception
d’incompétence qu’ils soulèvent dans l’affaire des Plates-formes pétrolières
(République islamique d'Iran c. Etats-Unis d'Amérique.»

Au nom du Gouvernement de l'Iran,
à l’audience du 24 septembre 1996:

Les conclusions lues à l’audience étaient identiques à celles présentées par
l'Iran dans l’exposé écrit contenant ses observations et conclusions sur l’excep-
tion préliminaire.

12. Dans sa requête introductive d'instance, l’Iran expose que, les
19 octobre 1987 et 18 avril 1988, des plates-formes pétrolières se trouvant
sur le plateau continental iranien et appartenant à la compagnie natio-
nale iranienne des pétroles ont été attaquées et détruites par des forces
navales des Etats-Unis. L’Iran soutient qu’en procédant de la sorte les
Etats-Unis ont «enfreint leurs obligations envers la République isla-
mique, notamment celles qui découlent de l’article premier et du para-
graphe 1 de l’article X du traité d'amitié». L’Iran prétend en outre que
ces actions des Etats-Unis ont «enfreint l’objet et le but du traité ..., ainsi
que le droit international». L’Iran expose enfin qu’il appartient à la

9
809 PLATES-FORMES PÉTROLIÈRES (ARRÊT)

Cour, conformément au paragraphe 2 de l’article XXI du traité de 1955,
de trancher le différend ainsi né entre les deux Etats.

13. Dans la suite de la procédure, l’Iran a précisé et développé cette
argumentation. Dans son mémoire, le demandeur a en effet soutenu que
les Etats-Unis avaient également enfreint les dispositions du para-
graphe 1 de l’article IV du traité de 1955. Lors des audiences, il a exposé
que «[s]a demande ... se fonde rigoureusement sur trois dispositions bien
déterminées du traité d'amitié de 1955 et que la Cour peut régler le dif-
férend qui lui est soumis sur la base de ce traité exclusivement». La
requête iranienne, a-t-il été ajouté, a pour fondement ces trois disposi-
tions et «non pas la violation de l’objet et du but du traité dans son
ensemble». Quant au droit international général, il n’est pas invoqué par
l'Iran en tant que tel, mais «pour déterminer la teneur et la portée des
obligations découlant du traité». Ainsi, dans le dernier état de son argu-
mentation, l'Iran prétend seulement que l’article premier, le paragraphe 1
de l’article IV et le paragraphe 1 de l’article X du traité de 1955 ont été
méconnus par les Etats-Unis. Le différend ainsi né relèverait de la com-
pétence de la Cour par application du paragraphe 2 de l’article XXI du
même traité.

14. Les Etats-Unis soutiennent pour leur part que la requête iranienne
est sans aucun rapport avec le traité de 1955. Ils soulignent que, par voie
de conséquence, le différend apparu entre eux et l’Iran n’entre pas dans
les prévisions du paragraphe 2 de l’article XXI du traité et en déduisent
que la Cour doit se déclarer mcompétente pour en connaître.

x * x

15. La Cour relévera pour commencer que les Parties ne contestent
pas que le traité de 1955 était en vigueur a la date d’introduction de la
requête de l’Iran et est d’ailleurs toujours en vigueur. La Cour rappellera
qu’elle avait décidé en 1980 que le traité de 1955 était alors applicable
(Personnel diplomatique et consulaire des Etats-Unis à Téhéran, arrêt,
CI. JT. Recueil 1980, p. 28, par. 54); aucune circonstance n’a été portée en
Pespéce à sa connaissance, qui pourrait l’amener aujourd’hui à s’écarter
de cette façon de voir.

Aux termes du paragraphe 2 de l’article XXI de ce traité:

«Tout différend qui pourrait s’élever entre les Hautes Parties
contractantes quant à l’interprétation ou à l’application du présent
traité et qui ne pourrait pas être réglé d’une manière satisfaisante par
la voie diplomatique sera porté devant la Cour internationale de Jus-
tice, à moins que les Hautes Parties contractantes ne conviennent de
le régler par d’autres moyens pacifiques.»

16. Ii n’est pas contesté que plusieurs des conditions fixées par ce texte
sont en l’espèce remplies: un différend s’est élevé entre l’Iran et les Etats-
Unis; ce différend n’a pu être réglé par la voie diplomatique et les deux

10
810 PLATES-FORMES PÉTROLIÈRES (ARRÊT)

Etats ne sont pas convenus «de le régler par d’autres moyens pacifiques»
comme prévu à l’article XXI. En revanche, les Parties s’opposent sur la
question de savoir si le différend surgi entre les deux Etats en ce qui
concerne la licéité des actions menées par les Etats-Unis contre les plates-
formes pétrolières iraniennes est un différend «quant à l'interprétation ou
à l’application» du traité de 1955. Afin de répondre à cette question, la
Cour ne peut se borner à constater que l’une des Parties soutient qu’il
existe un tel différend et que l’autre le nie. Elle doit rechercher si les vio-
lations du traité de 1955 alléguées par l’Iran entrent ou non dans les pré-
visions de ce traité et si, par suite, le différend est de ceux dont la Cour est
compétente pour connaître ratione materiae par application du para-
graphe 2 de Particle XXI.

x * x

17. L’exception d’incompétence des Etats-Unis comporte deux volets.

L’un concerne l’applicabilité du traité de 1955 en cas d’emploi de la
force; l’autre est relatif à la portée de divers articles de ce traité.

x Ok

18. La Cour se penchera tout d’abord sur l'argumentation du défen-
deur selon laquelle le traité de 1955 ne saurait s’appliquer à des questions
concernant l’emploi de la force. Dans cette perspective, les Etats-Unis
exposent que l’attaque et la destruction des plates-formes pétrolières

«ont eu lieu dans le contexte d’une longue série d’attaques menées
par des forces militaires et paramilitaires iraniennes contre des na-
vires des Etats-Unis et d’autres pays neutres exerçant des activités
commerciales pacifiques dans le golfe Persique».

D'après le défendeur, «peu importe la qualification que l’on peut donner
de ces incidents de conflit armé»; pour l’essentiel, le différend porte sur la
licéité d'actions menées par les forces navales des Etats-Unis «dans le
cadre d’opérations de combat». Or, les traités d’amitié, de commerce et
de navigation ont pour but

«de protéger le patrimoine et les intérêts des citoyens et des sociétés
des Etats-Unis dans le territoire de l’autre partie, et de leur garantir
un traitement équitable et non discriminatoire dans l'exercice d’acti-
vités commerciales, industrielles et financières dans chacun des pays
considérés, en contrepartie de garanties identiques accordées aux
ressortissants de ces autres pays sur le territoire des Etats-Unis. Ii n’y
a tout simplement aucun rapport entre, d’une part, les dispositions
du traité, de caractère purement commercial et consulaire et, d’autre
part, la requête et le mémoire de l'Iran, qui sont exclusivement axés
sur des allégations de recours illicite à la force armée.»

En fait, selon les Etats-Unis, les demandes de l'Iran soulèvent des ques-

11
811 PLATES-FORMES PÉTROLIÈRES (ARRÊT)

tions relatives à l’emploi de la force, et ces questions n’entrent pas dans le
champ d’application du traité de 1955. La Cour serait pour ce motif
incompétente pour connaître des conclusions du demandeur.

19. Dans ses observations et conclusions sur l’exception préliminaire
des Etats-Unis, l’Iran soutient que le différend qui s’est élevé entre les
Parties concerne l’interprétation ou l'application du traité de 1955. Il
demande en conséquence que lexception soit rejetée ou, subsidiairement,
qu’au cas où elle ne le serait pas d’emblée elle soit regardée comme ne
revêtant pas un caractère exclusivement préliminaire, au sens du para-
graphe 7 de l’article 79 du Règlement.

20. La Cour relèvera d’abord que le traité de 1955 ne contient aucune
disposition excluant expressément certaines matières de la compétence de
la Cour. Certes le paragraphe 1 d) de l’article XX dispose que:

«1. Le présent traité ne fera pas obstacle à l’application de me-
sures:
d) ...nécessaires à l’exécution des obligations de l’une ou l’autre des
Hautes Parties contractantes relatives au maintien ou au réta-
blissement de la paix et de la sécurité internationales ou à la pro-

tection des intérêts vitaux de cette Haute Partie contractante sur
le plan de la sécurité.»

Ce texte pourrait être interprété comme excluant certaines mesures du
champ même d’application du traité et, par voie de conséquence, comme
excluant de la compétence de la Cour l’appréciation de la licéité de telles
mesures. Mais il pourrait aussi être compris comme ouvrant seulement
une défense au fond. La Cour, dans son arrêt du 27 juin 1986 en l'affaire
des Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), a adopté la seconde interpréta-
tion pour l’application d’une clause identique figurant dans le traité
d'amitié, de commerce et de navigation conclu entre les Etats-Unis et le
Nicaragua le 21 janvier 1956 (C.L.J. Recueil 1986, p. 116, par. 222, et
p. 136, par. 271). L’Iran soutient en l’espèce que la Cour devrait donner
la même interprétation au paragraphe 1 d) de l’article XX. Quant aux
Etats-Unis, ils ont, dans le dernier état de leur argumentation, déclaré
qu’«aborder la question de l'interprétation et de l’application du para-
graphe 1 d) de l’article XX relevait de l'examen au fond». La Cour ne
voit aucune raison d’aboutir à des conclusions différentes de celles aux-
quelles elle était parvenue en 1986. Elle estime, par suite, que le para-
graphe 1 d) de l’article XX ne restreint pas sa compétence dans la pré-
sente affaire, mais offre seulement aux Parties une défense au fond qu’il
leur appartiendra, le cas échéant, de faire valoir le moment venu.

21. Le traité de 1955 met à la charge de chacune des Parties des obli-
gations diverses dans des domaines variés. Toute action de l’une des
Parties incompatible avec ces obligations est illicite, quels que soient les
moyens utilisés à cette fin. La violation, par l'emploi de la force, d’un
droit qu’une partie tient du traité est tout aussi illicite que le serait sa vio-

12
812 PLATES-FORMES PÉTROLIÈRES (ARRÊT)

lation par la voie d’une décision administrative ou par tout autre moyen.
Les questions relatives à l'emploi de la force ne sont donc pas exclues en
tant que telles du champ d’application du traité de 1955. L’argumenta-
tion exposée sur ce point par les Etats-Unis doit de ce fait être écartée.

x x

22. En second lieu, les Parties s’opposent sur linterprétation à donner
à l’article premier, au paragraphe 1 de l’article IV et au paragraphe 1 de
l'article X du traité de 1955. Selon l’Iran, les actions qu’il reproche aux
Etats-Unis seraient de nature à porter atteinte à ces dispositions et la
Cour serait par suite compétente ratione materiae pour connaître de la
requête. Selon les Etats-Unis, il n’en serait rien.

23. La Cour rappellera que, selon le droit international coutumier tel
qu’exprimé à l’article 31 de la convention de Vienne sur le droit des
traités du 23 mai 1969, un traité doit être interprété de bonne foi suivant
le sens ordinaire à attribuer à ses termes dans leur contexte et à la lumière
de son objet et de son but. Selon l’article 32, il peut être fait appel à titre
complémentaire à des moyens d’interprétation tels que les travaux prépa-
ratoires et les circonstances dans lesquelles le traité a été conclu.

*

24. L’article premier du traité de 1955 dispose que: «Il y aura paix
stable et durable et amitié sincère entre les Etats-Unis ... et l’Iran.»

25. L’Iran soutient que cette disposition

«ne se contente pas de formuler une recommandation ou un désir ...,
mais impose des obligations effectives aux parties contractantes et
oblige celles-ci à maintenir des relations pacifiques et amicales du-
rables».

Cette interprétation s’imposerait dans le contexte et serait renforcée par
les circonstances dans lesquelles le traité a été conclu. Elle serait la seule
qui permettrait de donner un «effet utile» à l’article premier. Ce dernier
exigerait dés lors des Parties

«de se conduire au minimum, chacune à l’égard de l’autre, confor-
mément aux principes et règles de droit international général en
matière de relations pacifiques et amicales»,

et notamment conformément aux dispositions pertinentes de la Charte
des Nations Unies et du droit coutumier régissant l'usage de la force,
ainsi qu’à la résolution 2625 (XXV) de l’Assemblée générale sur les rela-
tions amicales entre Etats. Pour l’Iran,

«toute violation par une partie aux dépens de l’autre des règles de
droit international en matière de menace et d'emploi de la force,

13
813 PLATES-FORMES PÉTROLIÈRES (ARRÊT)

ainsi qu’en matière de relations amicales entre les Etats, est à consi-
dérer en même temps comme une violation du traité d’amitié».

Dès lors, la Cour serait compétente pour apprécier la licéité des actions
armées des Etats-Unis au regard des dispositions de l’article premier du
traité de 1955 et, par voie de conséquence, des règles de droit internatio-
nal général ainsi «incorporées» dans le traité.

26. Les Etats-Unis estiment à l’inverse que l’Iran «accorde une portée
excessive à l’article premier». Ce texte, selon le défendeur, «n’énonce
aucune norme», mais constitue seulement l’«expression d’un vœu». Cette
interprétation s’imposerait dans le contexte et compte tenu du caractère
«purement commercial et consulaire» du traité. Elle correspondrait à la
commune intention des Parties. Elle serait confirmée par les circonstances
dans lesquelles le traité a été conclu et par la pratique des Parties. Par
voie de conséquence le comportement des Etats-Unis ne saurait en l'espèce
être apprécié au regard des dispositions de l’article premier. La Cour ne
serait pas compétente pour connaître des conclusions de l’Iran fondées
sur cet article.

27. L'article premier dispose qu’«{ill y aura paix stable et durable et
amitié sincére» entre les deux Etats contractants. La Cour estime qu’une
formulation aussi générale ne saurait être interprétée indépendamment de
Pobjet et du but du traité dans lequel elle est insérée.

Il est des traités d’amitié qui contiennent non seulement une disposi-
tion du type de celle figurant à l’article premier, mais encore des clauses
ayant pour objet d’en préciser les conditions d’application: rappel expli-
cite de certaines dispositions de la Charte des Nations Unies; consulta-
tion des parties dans certaines circonstances, en particulier en cas de
conflit armé avec un Etat tiers; ou encore coopération en cas de troubles
de voisinage. Tel était par exemple le cas du traité d’amitié et de bon voi-
sinage entre la République francaise et le Royaume-Uni de Libye, du
10 août 1955, que la Cour a eu à interpréter dans son arrêt du 3 février
1994 en l’affaire du Différend territorial (Jamahiriya arabe libyenne/
Tchad) (CIJ. Recueil 1994, p. 6). Mais tel n’est pas le cas en l’espèce.

L’article premier s’insére en effet non dans un traité de ce type, mais
dans un traité d’«amitié, de commerce et de droits consulaires» ayant
pour objet, selon les termes du préambule, «d’encourager les échanges et
les investissements mutuellement profitables et l’établissement de rela-
tions économiques plus étroites» ainsi que «de régler [les] relations consu-
laires» entre les deux Etats. Le traité régle les conditions de séjour des
ressortissants de l’une des parties sur le territoire de l’autre partie (art. ID),
le statut des sociétés et l’accès aux tribunaux et à l’arbitrage (art. ITD, les
garanties offertes aux ressortissants et sociétés de chacune des parties
contractantes ainsi qu’à leurs biens et entreprises (art. IV), les modalités
d’achat et de vente des immeubles et la protection de la propriété intel-
lectuelle (art. V), le régime fiscal (art. VD), celui des transferts (art. VIT),
les droits de douane et autres restrictions à l'importation (art. VIII et IX),

14
814 PLATES-FORMES PÉTROLIÈRES (ARRÊT)

la liberté de commerce et de navigation (art. X et XT), ainsi que les droits
et obligations des consuls (art. XII à XTX).

28. Ainsi l’objet et le but du traité de 1955 n'étaient pas d’organiser les
relations pacifiques et amicales entre les deux Etats de manière générale.
L'article premier ne saurait dès lors être interprété comme incorporant
dans le traité l’ensemble des dispositions du droit international concer-
nant de telles relations. A la vérité, en insérant dans le corps même du
traité la formule figurant à l’article premier, les deux Etats ont entendu
souligner que la paix et l’amitié constituaient la condition du développe-
ment harmonieux de leurs relations commerciales, financières et consu-
laires et qu’un tel développement renforcerait à son tour cette paix et
cette amitié. Par voie de conséquence, l’article premier doit être regardé
comme fixant un objectif à la lumière duquel les autres dispositions du
traité doivent être interprétées et appliquées.

Cette conclusion est conforme à celle à laquelle la Cour était parvenue
en 1986 quand, à l’occasion de l’interprétation du traité d’amitié de 1956
entre les Etats-Unis et le Nicaragua, elle a précisé de manière générale
que:

«lorsqu'un traité d’amitié est en cause, il doit nécessairement exister
une distinction entre la grande catégorie des actes inamicaux et la
catégorie plus étroite d’actes tendant à faire échouer le but et l’objet
du traité. Ce but et cet objet sont de manifester une amitié effective
dans les domaines précis prévus par le traité, et non une amitié en un
sens vague et général.» (C.I.J. Recueil 1986, p. 137, par. 273.)

29. La Cour doit maintenant porter son attention sur les documents
produits par les Parties à l’appui de leurs positions respectives concernant
le sens à donner à l’article premier. A cet égard, on peut penser que, si cet
article avait la portée que l’Iran lui donne, les Parties auraient été ame-
nées à en relever importance lors des négociations ou du processus de
ratification. Or aucun document iranien n’a été présenté à la Cour en vue
d’étayer cette thèse. Quant aux documents des Etats-Unis fournis par les
deux Parties, ils montrent qu’à aucun moment les Etats-Unis n’ont
regardé l’article premier comme ayant le sens qui lui est aujourd’hui prêté
par le demandeur.

Une clause de ce type a été insérée après la fin de la seconde guerre
mondiale dans quatre des traités d’amitié et de commerce ou de relations
économiques conclus par les Etats-Unis, ceux passés avec la Chine,
l'Ethiopie et l'Iran, ainsi qu'avec Oman et Mascate. Certes, lors de la négo-
ciation du traité avec la Chine, le département d’Etat des Etats-Unis avait
indiqué dans un mémorandum adressé à son ambassade à Chongqing
que, si une telle clause n’était pas habituelle dans les traités de ce genre
conclus par les Etats-Unis, son inclusion n’en était pas moins justifiée
en occurrence «par les étroites relations politiques qui existent entre
la Chine et les Etats-Unis». Mais, lors des débats au Sénat américain
ayant précédé la ratification des quatre traités, la clause, d’après les élé-

15
815 PLATES-FORMES PÉTROLIÈRES (ARRÊT)

ments portés à la connaissance de la Cour, ne semble avoir fait l’objet
d’aucune attention particulière. Tout au plus le message du secrétaire
d'Etat transmettant au Sénat le traité avec l'Ethiopie, après avoir cité les
dispositions en cause, ajoutait-il:

«Ces dispositions, bien qu’elles ne figurent pas dans des traités
récents d'amitié, de commerce et de navigation, sont conformes au
caractère de ces instruments et servent à souligner le caractère essen-
tiellement amical du traité.»

Quant à la clause de règlement des différends figurant dans la plupart des
traités d’amitié et de commerce conclus par les Etats-Unis depuis 1945,
elle semble avoir été constamment présentée par le département d’Etat
comme «limitée aux différends dont la cause immédiate est le traité
concerné lui-même», ce type de traité portant sur des «questions fami-
lières» ayant fait l’objet d’une «jurisprudence abondante».

30. La pratique suivie par les Parties en ce qui concerne l’application
du traité ne conduit pas à des conclusions différentes. Les Etats-Unis ne
se sont jamais prévalus de cet article à l’encontre de l’Iran; ils n’ont
notamment pas invoqué ce texte dans l’affaire du Personnel diplomatique
et consulaire des Etats-Unis à Téhéran. L’Iran ne s’en est pas davantage
prévalu, par exemple dans la procédure devant la Cour en l'affaire de
Vincident aérien du 3 juillet 1988.

31. A la lumière de ce qui précède, la Cour estime que l’objectif de
paix et d’amitié proclamé à l’article premier du traité de 1955 est de
nature à éclairer l'interprétation des autres dispositions du traité, et
notamment celle des articles IV et X. L'article premier n’est ainsi pas sans
portée juridique pour une telle interprétation, mais il ne saurait, pris iso-
lément, fonder la compétence de la Cour.

32. Le paragraphe 1 de l’article IV du traité de 1955 dispose que:

«Chacune des Hautes Parties contractantes accordera en tout
temps un traitement juste et équitable aux ressortissants et aux
sociétés de l’autre Haute Partie contractante, ainsi qu’à leurs biens et
à leurs entreprises; elle ne prendra aucune mesure arbitraire ou dis-
criminatoire pouvant porter atteinte à leurs droits ou à leurs intérêts
légalement acquis et, en conformité des lois applicables en la matière,
elle assurera des voies d'exécution efficaces à leurs droits contrac-
tuels légitimement nés.»

33. L’Iran soutient que ce texte impose à chacune des Parties l’obli-
gation d’assurer aux ressortissants et aux biens de l’autre Partie un
traitement «juste et équitable» et de ne prendre à leur égard aucune
«mesure arbitraire ou discriminatoire», en quelque lieu que se trouvent
ces ressortissants ou ces biens. Il appartiendrait par suite à la Cour d’ap-

16
816 PLATES-FORMES PÉTROLIÈRES (ARRÊT)

précier la licéité des actions armées des Etats-Unis au regard de ces dis-
positions.
34. Les Etats-Unis estiment au contraire que

«le paragraphe 1 de l’article IV vise le traitement que doit accorder
chacune des Parties aux ressortissants et sociétés de l’autre Partie qui
viennent sur son territoire pour des motifs commerciaux ou privés».

Ils soutiennent que ce texte

«ne peut pas s’analyser comme un engagement global de chacune
des Parties d’éviter de causer tout dommage aux ressortissants et aux
sociétés de l’autre Partie, où que ceux-ci se trouvent».

Les Etats-Unis rappellent que les actions que l’Iran leur reproche ne
concernent pas des ressortissants ou sociétés iraniennes se trouvant sur le
territoire des Etats-Unis. Dès lors, selon eux, leur comportement ne sau-
rait être apprécié en l’espèce au regard du paragraphe 1 de Particle IV. La
Cour ne serait donc pas compétente pour connaître des conclusions de
l'Iran fondées sur ce texte.

35. La Cour observera tout d’abord que le paragraphe 1 de l’article IV,
contrairement aux autres paragraphes du même article, ne comporte
aucune limitation territoriale. La garantie générale offerte par le para-
graphe 1 a de ce fait une portée plus vaste que les obligations particulières
énoncées en matière d’expropriation, de troubles de jouissance ou de ges-
tion des entreprises par les autres paragraphes. La Cour ne saurait par
suite accueillir l'argumentation des Etats-Unis sur ce point.

36. Mais la Cour ne saurait davantage retenir la thèse iranienne. En
effet, le paragraphe 1 de l’article IV précise que les ressortissants et
sociétés de l’une des parties contractantes ainsi que leurs biens et entre-
prises doivent être traités par l’autre partie de manière «juste et équi-
table». Ce texte prohibe les mesures arbitraires ou discriminatoires pou-
vant porter atteinte à certains droits et intérêts de ces ressortissants et
sociétés. Il précise enfin que des voies d'exécution efficaces doivent être
assurées à leurs droits contractuels légitimement nés. L’ensemble de ces
dispositions vise la manière dont les personnes physiques et morales en
cause doivent, dans l’exercice de leurs activités privées ou profession-
nelles, être traitées par l’Etat concerné. En d’autres termes, ces dispo-
sitions détaillées ont pour objet le traitement par chacune des parties des
ressortissants et sociétés de l’autre partie ainsi que de leurs biens et en-
treprises. De telles dispositions ne couvrent pas les actions menées en
l'espèce par les Etats-Unis contre l’Iran. Le paragraphe 1 de l’article IV ne
pose donc pas de normes applicables au cas particulier. Cet article ne
saurait dès lors fonder la compétence de la Cour.

17
817 PLATES-FORMES PÉTROLIÈRES (ARRÊT)

37. Ilreste à déterminer quelles conséquences peuvent être tirées du para-
graphe 1 de Particle X du traité de 1955 pour ce qui est de la compétence
de la Cour.

Ce paragraphe est ainsi libellé: «I! y aura liberté de commerce et de
navigation entre les territoires des deux Hautes Parties contractantes.»

38. Il n’a pas été prétendu par le demandeur qu’une action militaire ait
porté atteinte à sa liberté de navigation. Dès lors, la question que la Cour
doit trancher aux fins de se prononcer sur sa compétence est celle de
savoir si les actions que l’Iran reproche aux Etats-Unis étaient suscep-
tibles de porter atteinte à la «liberté de commerce» telle que garantie par
la disposition précitée.

39. L’Iran a exposé que le paragraphe 1 de l’article X ne vise pas seu-
lement le commerce maritime, mais le commerce en général; qu’il protège
celui-ci sans restriction territoriale; et qu’il couvre, outre les activités
d’achat et de vente de marchandises, celles qui, en amont, permettent
auxdites marchandises de parvenir au stade des échanges. La Cour serait
par suite compétente pour apprécier la licéité des actions armées des
Etats-Unis au regard de cette disposition.

40. Les Etats-Unis, pour leur part, ont soutenu que tel n’était pas le
cas et ont avancé, à l’appui de leur thèse, une interprétation plus restric-
tive du mot «commerce» dans la disposition en cause. Selon eux, ce mot
doit être entendu comme ne couvrant que le commerce maritime; comme
ne visant que le commerce entre les Etats-Unis et l'Iran; et comme dési-
gnant uniquement les activités de vente ou d'échange effectifs de mar-
chandises.

41. La Cour doit tenir dûment compte de ce que le paragraphe 1 de
Particle X, où figure le mot «commerce», est suivi d’autres paragraphes,
qui traitent manifestement du commerce maritime. Toutefois, elle estime
que cet élément n’est pas suffisant pour restreindre la portée de ce mot au
commerce maritime, le traité renfermant par ailleurs des indications
d’une intention des parties de régler les questions commerciales de manière
générale. À cet égard, la Cour prend également acte des dispositions de
Particle XXII du traité, qui précise que celui-ci remplace notamment un
accord provisoire relatif aux relations commerciales et autres, conclu
à Téhéran le 14 mai 1928. Le traité de 1955 est donc un traité relatif
au commerce en général, qui ne se borne pas au seul commerce mari-
time.

42. Il convient en outre d’envisager toute la gamme d’activités aux-
quelles le traité s’étend; ainsi, à l’article IV, il est reconnu aux sociétés le
droit de mener leurs activités, de conserver le contrôle et la gestion de
leurs entreprises et de «faire tout ce qui est nécessaire ou utile à la bonne
marche de leurs affaires».

43. Dans ces circonstances, la thèse selon laquelle le mot «commerce»,
au paragraphe 1 de l’article X, ne viserait que le commerce maritime
n’emporte pas la conviction de la Cour.

44, La Cour n’a pas à se pencher sur la question de savoir si cette dis-
position ne s’applique qu’au commerce «entre» les Parties. Celles-ci ne

18
818 PLATES-FORMES PÉTROLIÈRES (ARRÊT)

contestent en effet pas que les exportations de pétrole de l'Iran vers les
Etats-Unis se soient — dans une certaine mesure — poursuivies au moins
jusqu’à une date postérieure à la destruction du premier ensemble de
plates-formes pétrolières.

45. La Cour doit maintenant examiner l’interprétation suivant laquelle
le mot «commerce», au paragraphe 1 de l’article X, ne désignerait que les
activités d’achat et de vente. Selon cette interprétation, la protection
offerte par cette disposition ne s’étendrait pas aux activités en amont qui
sont essentielles au commerce, telles que par exemple l’obtention de biens
en vue d’une utilisation commerciale.

De lavis de la Cour, rien n'indique que les parties au traité aient
entendu utiliser le mot «commerce» dans un sens différent de celui géné-
ralement admis. Or le mot «commerce», dans son acception usuelle, ne se
limite pas aux seules activités d’achat et de vente; il a des connotations
qui dépassent le simple fait d’acheter et de vendre, et comprend «len-
semble des transactions, arrangements, etc., nécessaires à cette fin»
(The Oxford English Dictionary, 1989, vol. 3, p. 552 [traduction du
Greffe]).

Dans le langage juridique, ce terme n’est pas non plus limité aux acti-
vités d’achat et de vente puisqu'il peut viser

«non seulement l’achat, la vente ou les échanges de marchandises,
mais aussi les instruments et les agents qui favorisent ces échanges et
les moyens et opérations par lesquels ceux-ci s’effectuent, ainsi que le
transport des personnes et des marchandises, que ce soit par voie ter-
restre ou par voie maritime» (Black’s Law Dictionary, 1990, p. 269
[traduction du Greffe/).

De même, l’expression «commerce international» désigne, dans son sens
propre, «l’ensemble des transactions a importation et à l’exportation,
des rapports d’échange, d’achat, de vente, de transport, des opérations
financières, entre nations» et, parfois même, «l’ensemble des rapports
économiques, politiques, intellectuels entre Etats et entre leurs ressortis-
sants» (Dictionnaire de la terminologie du droit international (établi sous
Pautorité du Président Basdevant), 1960, p. 126).

Ainsi, que le mot «commerce» soit pris dans son sens le plus commun
ou au sens juridique, au plan interne ou international, il revét une portée
qui excède la seule référence aux activités d’achat et de vente.

46. Les traités portant sur des questions commerciales réglent une
vaste gamme de questions accessoires liées au commerce, telles que le
transport maritime, la circulation des biens et des personnes, le droit de
fonder et d’exploiter des entreprises, la protection contre les voies de fait,
la liberté de communication, l’acquisition et la jouissance des biens. Par
ailleurs, dans son rapport intitulé «Développement progressif du droit
commercial international», le Secrétaire général des Nations Unies cite,
parmi diverses questions relevant du droit commercial international, la
conduite d’activités commerciales relatives au commerce international,
les assurances, le transport et d’autres sujets (Nations Unies, Documents

19
819 PLATES-FORMES PÉTROLIÈRES (ARRÊT)

officiels de l’Assemblée générale, vingt et unième session, annexes,
point 88 de l’ordre du jour, doc. A/6396; également reproduit dans Basic
Documents on International Trade Law, Chia-Jui Cheng (dir. publ.),
2° éd. revisée, p. 3).

La Cour observe que le traité de 1955 règle également, dans ses ar-
ticles généraux, une grande variété de questions accessoires liées au com-
merce.

47. Il y a lieu de relever en outre que, dans sa version originale
anglaise, le titre méme du traité de 1955 — contrairement a celui de la
plupart des traités semblables conclus par les Etats-Unis à la même
époque, tel le traité de 1956 entre les Etats-Unis et le Nicaragua — vise,
à côté de l’«amitié» et des «droits consulaires», non le «commerce»
(«Commerce») mais, plus largement, les «relations économiques» («Eco-
nomic Relations»).

48. La Cour rappellera au demeurant que, dans la décision rendue en
l'affaire Oscar Chinn (C.P.JI. série A/B n° 63, p. 65), la Cour perma-
nente de Justice internationale a eu l’occasion d’examiner la notion de
liberté du commerce au regard de l’article premier de la convention de
Saint-Germain. Le différend porté devant la Cour avait pour origine des
mesures prises par le Gouvernement belge en matiére de trafic fluvial sur
les voies d’eau du Congo. La Cour permanente a affirmé:

«La liberté du commerce, telle qu’elle résulte de la convention, est
la faculté, en principe illimitée, de se livrer à toute activité commer-
ciale, que celle-ci ait pour objet le négoce proprement dit, c’est-à-dire
la vente et l’achat des marchandises, ou qu’elle s’applique à l’indus-
trie et notamment à l’industrie des transports, qu’elle s’exerce à
l’intérieur ou qu’elle s’exerce avec l’extérieur par importation ou
exportation.» (Jbid., p. 84.)

Ainsi la liberté du commerce a été entendue par la Cour permanente
comme ne visant pas seulement des activités d’achat et de vente de biens,
mais encore l’industrie et notamment l’industrie des transports.

49. La Cour conclut de tout ce qui précède qu’il serait naturel d’inter-
preter le mot «commerce» au paragraphe 1 de l’article X du traité de
1955 comme incluant des activités commerciales en général — non seu-
lement les activités mémes d’achat et de vente, mais également les acti-
vités accessoires qui sont intrinsèquement liées au commerce.

50. La Cour ne saurait en tout état de cause perdre de vue que le para-
graphe 1 de l’article X du traité de 1955 ne protège pas à proprement
parler le «commerce» mais la «liberté de commerce». Tout acte qui
entraverait cette «liberté» s’en trouve prohibé. Or, sauf à rendre une telle
liberté illusoire, il faut considérer qu’elle pourrait être effectivement
entravée du fait d’actes qui emporteraient destruction de biens destinés à
être exportés, ou qui seraient susceptibles d’en affecter le transport et le
stockage en vue de l’exportation.

La Cour relèvera à ce sujet que le pétrole pompé à partir des plates-
formes attaquées en octobre 1987 passait de ces plates-formes au termi-

20
820 PLATES-FORMES PÉTROLIÈRES (ARRÊT)

nal pétrolier de l’île de Lavan par le moyen d’un oléoduc sous-marin et
que l'installation de Salman, qui a fait l’objet de l'attaque d’avril 1988,
était aussi reliée au terminal pétrolier de Lavan par un oléoduc sous-
marin.

51. La Cour observe que la production pétrolière de l’Iran, pièce mai-
tresse de l’économie de ce pays, constitue une composante majeure de son
commerce extérieur.

En l’état actuel du dossier, la Cour n’est certes pas en mesure de déter-
miner si et dans quelle mesure la destruction des plates-formes pétrolières
iraniennes a eu des conséquences sur l’exportation du pétrole iranien; elle
n’en constate pas moins que cette destruction était susceptible d’avoir un
tel effet et de porter par suite atteinte à la liberté de commerce telle que
garantie par le paragraphe 1 de l’article X du traité de 1955. Sa licéité est
dès lors susceptible d’être appréciée au regard de ce paragraphe. L’argu-
mentation exposée sur ce point par les Etats-Unis doit être écartée.

52. Les conclusions auxquelles la Cour est parvenue ci-dessus en ce qui
concerne le paragraphe 1 de l’article X sont confirmées par la nature du
traité dans lequel cette disposition s’inscrit. Son article premier a été
rédigé, comme il a déjà été observé, en des termes si généraux qu'il ne
saurait à lui seul créer des droits et obligations juridiques. Toutefois, cela
ne signifie pas qu’il ne puisse être invoqué aux fins de l'interprétation
d’autres dispositions du traité. La Cour ne saurait perdre de vue que
l’article premier affirme en des termes généraux qu’il y aura paix stable et
durable et amitié sincère entre les Parties. L’esprit qui anime cet article et
l'intention qu’il exprime inspirent l’ensemble du traité et lui donnent sa
signification; ils doivent, en cas de doute, inciter la Cour à adopter
l'interprétation qui semble la plus conforme à l'objectif général d’établir
des relations amicales dans tous les domaines d’activité couverts par le
traité.

53. En considération de ce qui précède, la Cour conclut qu'il existe
entre les Parties un différend quant à l’interprétation et à l’application du
paragraphe 1 de l’article X du traité de 1955; que ce différend entre dans
les prévisions de la clause compromissoire figurant au paragraphe 2 de
l’article XXI du traité; et que la Cour est par suite compétente pour
connaître dudit différend.

54. Ayant ainsi à rejeter l'exception préliminaire soulevée par les Etats-
Unis, la Cour constate que les conclusions par lesquelles l'Iran l’a priée,
à titre subsidiaire, de dire que cette exception ne revêtait pas, dans les
circonstances de l’espèce, un caractère exclusivement préliminaire sont
devenues sans objet.

21
821 PLATES-FORMES PÉTROLIÈRES (ARRÊT)

55. Par ces motifs,

La Cour,

1) Rejette, par quatorze voix contre deux, l’exception préliminaire des
Etats-Unis d’Amérique selon laquelle le traité de 1955 ne saurait d’aucune
manière fonder la compétence de la Cour;

pour: M. Bedjaoui, Président; MM. Guillaume, Shahabuddeen, Weera-

mantry, Ranjeva, Herczegh, Shi, Fleischhauer, Koroma, Vereshchetin,
Ferrari Bravo, M™° Higgins, M. Parra-Aranguren, juges, M. Rigaux, juge
ad hoc;

CONTRE: M. Schwebel, Vice-Président; M. Oda, juge;

2) Dit, par quatorze voix contre deux, qu’elle a compétence, sur la base
du paragraphe 2 de l’article XXI du traité de 1955, pour connaître des
demandes formulées par la République islamique d’Iran au titre du para-
graphe 1 de l’article X dudit traité.

POUR: M. Bedjaoui, Président; MM. Guillaume, Shahabuddeen, Weera-
mantry, Ranjeva, Herczegh, Shi, Fleischhauer, Koroma, Vereshchetin,
Ferrari Bravo, M™° Higgins, M. Parra-Aranguren, juges; M. Rigaux, juge
ad hoc;

CONTRE: M. Schwebel, Vice-Président; M. Oda, juge.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le douze décembre mil neuf cent quatre-vingt-seize, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique islamique d’Iran et au Gouvernement des Etats-Unis d’Amé-
rique.

Le Président,
(Signé) Mohammed BEDJAOUI.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. SHAHABUDDEEN, M. RANJEvVA, M7 HiGGins et M. PARRA-ARAN-
GUREN, juges, et M. RIGAUX, juge ad hoc, joignent à l’arrêt les exposés de
leur opinion individuelle.

M. SCHWEBEL, Vice-Président, et M. Opa, juge, joignent à l’arrêt les
exposés de leur opinion dissidente.

(Paraphé) M.B.
(Paraphé) E.V.O.

22
